Name: Commission Regulation (EEC) No 2256/92 of 31 July 1992 on statistical thresholds for the statistics on trade between Member States
 Type: Regulation
 Subject Matter: trade policy;  economic analysis;  trade
 Date Published: nan

 Avis juridique important|31992R2256Commission Regulation (EEC) No 2256/92 of 31 July 1992 on statistical thresholds for the statistics on trade between Member States Official Journal L 219 , 04/08/1992 P. 0040 - 0043 Finnish special edition: Chapter 11 Volume 19 P. 0242 Swedish special edition: Chapter 11 Volume 19 P. 0242 COMMISSION REGULATION (EEC) No 2256/92 of 31 July 1992 on statistical thresholds for the statistics on trade between Member StatesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/91 of 7 November 1991 on the statistics relating to the trading of goods between Member States (1), and in particular Article 30 thereof, Whereas the burden on intra-Community operators must be lightened as much as possible, either by exmeption them from statistical obligations or by simplifying procedures; Whereas this lightening of the burden must be limited only by the demands of statistics of a satisfactory quality, which must consequently be defined by common accord; Whereas, once this quality has been defined, all the Member States must have their necessary instruments to ensure it, while taking account of their own economic and commercial structure; whereas it is for the Member States themselves to strike the most appropriate balance between lightening of the statistical burden and quality on the basis of the information available to them; Whereas the information to be analysed by the Member States in order to fix their thresholds differs, particularly as regards coverage, depending on whether they are to be introduced in 1993 or to be adapted as from 1994; whereas a distinction should therefore be drawn between the rules to be followed on one single occasion, as in the first case, and those to be followed each year, as in the second case; Whereas the obligations of the persons responsible for providing information should be defined in such a way as to take maximum account of their interests, particularly if their intra-Community transactions are expanding; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Statistics relating to the trading of goods between Member States, HAS ADOPTED THIS REGULATION: Article 1 The Member States shall set annually, in national currency, the assimilation and simplification thresholds referred to in Article 28 of Regulation (EEC) No 3330/91, hereinafter 'the Basic Regulation'. They shall ensure when setting these thresholds that, first, they meet the quality requirements laid down in this Regulation and, secondly, they exploit to the full the ensuing opportunities to relieve the burden on intra-Community operators. Article 2 For the purposes of this Regulation: (a) 'error' means the discrepancy between the results obtained with and without application of the thresholds referred to in Article 1; when a correction procedure is applied to the results obtained following application of the thresholds, the error is calculated in relation to the corrected results; (b) 'total value' means: - for the introduction of the thresholds in 1993, the value either of the outgoing goods or of the incoming goods, accounted for by intra-Community operators over a period of twelve months, - for the adjustmetn of the thresholds from 1994, the value of either of the outgoing goods or of the incoming goods accounted for by intra-Community operators over a twelve-month period, other than those who are exempt under Article 5 of the Basic Regulation; (c) 'coverage' means in relation to a given total value, the proportionate value of the outgoing gods or of the incoming goods, accounted for by the intra-Community operators who lie above the assimilation threshold. Article 3 1. For the introduction of the assimilation thresholds in 1993, the Member States shall meet the following quality requirements: (a) Results by goods category Each Member State shall ensure that the error in annual values does not exceed 5 % for 90 % of the eight-digit sub-headings of the combined Nomenclature which represent 0,005 % or more of the total value of its outgoing or incoming goods. However, each Member State may raise this quality requirement up to the point that the error in annual values does not exceed 5 % for 90 % of the eight-digit sub-headings of the Combined Nomenclature which represent 0,001 % or more of the total value of its outgoing or incoming goods. (b) Results by partner country Each Member State shall ensure that the error in the annual values of its results by partner country, excluding countries which represent less than 3 % of the total value of its outgoing or incoming goods, does not exceed 1 %. (c) Time series Each Member State shall ensure that: - for 90 % of the eight-digit sub-headings of the combined nomenclature which represent the percentage of the total value of its outgoing or incoming goods laid down in point (a), and - for 90 % of its results by partner country, The fluctuation over time of the error in annual values will not exceed the limits (L) laid down in the Annex. If in any Member State applying the requirement leads to an increase in the number of parties responsible for providing information who are required to submit the periodic declaration laid down in Article 13 of the Basic Regulation that is excessive in proportion to the number involved under the more stringent of the other two requirements, the Member State concerned may take steps to reduce the imbalance accordingly. It shall inform the Commission of the action taken. 2. When a Member State's share of the total value of outgoing or incoming goods in the Community is less than 3 %, that Member State may depart from the quality requirements laid down in the first subparagraph of paragraph 1 (a) and the first indent of the first subparagraph of paragraph 1 (c). In such cases, the 90 % and 0,005 % shares shall be replaced by 70 % and 0,01 % respectively. 3. To meet the quality requirements set out in paragraphs 1 and 2, the Member States shall base the calculation of their thresholds on the results of trade with the other Member States for twelve-month periods prior to the introduction of the thresholds. For Member States unable to make this calculation because figures are incomplete, the assimilation thresholds shall be fixed at a level not lower than the lowest, nor higher than the highest, thresholds set by the other Member States. However, this provision shall not be binding for Member States which are exempt under paragraph 2. 4. If, for certain groups of goods, the application of the thresholds calculated in accordance with the provisions of this Article yields results which, mutatis mutandis, fail to meet the quality requirements set out in paragraphs 1 and 2 above, and if the thresholds cannot be lowered without reducing the relief which Article 1 guarantees to intra-Community operators, appropriate measures may be taken, at the initiative of the Commission or the request of a Member State, in accordance with the procedure laid down in Article 30 of the Basic Regulation. Article 4 For the introduction of the simplification thresholds in 1993, the Member States may set these: - at levels above ECU 100 000 pursuant to the first subparagraph of Article 28 (9) of the Basic Regulation, provided that they ensure that at least 95 % of the total value of their outgoing or incoming goods is covered by periodic declarations containing all the information required under Article 23 of the Basic Regulation, - where they are exempt under Article 3 (2), at levels below ECU 100 000 pursuant to the second subparagraph of Article 28 (9) of the Basic Regulation, to the extent necessary to ensure that at least 95 % of the total value of their outgoing or incoming goods is covered by periodic declarations containingf all the information required under Article 23 of the Basic Regulation. Article 5 The information relating to the information of the assimilation and simplification thresholds in 1993 shall be published not later than 31 August 1992. Article 6 1. For the adjustment of the assimilation thresholds from 1994, the quality requirements specified in Article 3 shall be regarded as met if the coverage is maintained at the level which obtained when the thresholds were introduced. 2. The condition laid down in paragraph 1 shall be met if Member States: (a) calculate their thresholds for the year following the current year on the basis of the latest available results for their trade with the other Member States over a twelve-month period, and (b) set their thresholds at a level which allows the same coverage for the period thus defined as for the period used as a basis for calculating their thresholds for the current year. Member States shall notify the Commission if they use a different method to meet this condition. 3. Member States may lower their coverage provided that the quality requirements laid down in Article 3 continue to be met. 4. Member States shall calculate adjustments to their assimilation thresholds each year. The thresholds shall be adjusted if the adjustment involves a change of at least 10 % in the threshold values for the current year. Article 7 1. For the adjustment of the simplification thresholds from 1994, the Member States which set these thresholds - at levels higher than the values laid down in by Article 28 (8) of the Basic Regulation, shall ensure that the condition laid down in the first indent of Article 4 of this Regulation is met, - at levels below these values, since they are exempt pursuant to Article 3 (2) above, shall ensure that they comply with the limit laid down in the second indent of Article 4 of this Regulation. 2. To ensure that the condition referred to in the first indent of Article 4 is met or that the limit referred to in the second indent of Article 4 is complied with, it shall be sufficient for Member States to calculate the adjustment of the simplification thresholds using the method laid down in Article 6 (2) for adjusting the assimilation thresholds. Member States shall notify the Commission if they use a different method. Article 8 The information relating to the adjustment of assimilation and simplification thresholds from 1994 shall be published not later than 31 October of the preceding year. Article 9 1. Parties responsible for providing information shall be freed from their obligations to the extent allowed by application of the assimilation and simplification thresholds set for a given year, provided they have not exceeded these thresholds during the previous year. 2. For each statistical threshold, the provisions adopted shall apply for the whole year. However, if the value of the intra-Community transactions carried out by a party responsible for providing information at some time during the year exceeds the threshold applicable to him, he shall provide information on his intra-Community transactions from the month in which this threshold was exceeded in accordance with the provisions applying to the threshold which becomes applicable. If this provision invovles the transmission of the periodic declarations referred to in Article 13 of the Basic Regulation, the Member States shall lay down the time limit for transmitting these declarations in accordance with their particular administrative arrangements. Article 10 The Member States shall communicate to the Commission the information regarding the thresholds they have calculated at least two weeks before publication. At the Commission's request, they shall also communicate the information required for assessing these thresholds, both for the period on which their calculation is based and for a given calendar year. Article 11 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1992. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 316, 16. 11. 1991, p. 1. ANNEX The limits (L) of the error fluctuation referred to in Article 3 (1) (c) are laid down as follows: ei,t+1 ei,t Li,t+1,t with e i,t = error in % of CN subheading i or partner country i in year t ei,t = [ (Vi,t Vi,t ) / Vi,t ] · 100 d c c c Vi,t = annual value of CN subheading i or partner country i in year t without use of a threshold Li,t+l,t = l i,t+1,t if l i,t+1,t 5 Li,t+l,t = 5 if l i,t+1,t 5 li,t+l,t = 5 · qi,t+l,t + 0,5 qi,t+l,t = (Vi,t+l / Vi,t ) - 1 c c t 1990 d Vi,t = annual value of CN subheading i or partner country i in year t using of a threshold